                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JESSIE E. JONES,

         Plaintiff,
                                                      Case No. 1:14-cv-1021
 v.
                                                      HONORABLE PAUL L. MALONEY
 S. HULET, et al.,

         Defendants.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered on this date:

        IT IS HEREBY ORDERED that Judgment is entered in favor of Defendants and against

Plaintiff.




Dated: February 12, 2019                                     /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
